Citation Nr: 0308449	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  98-15 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle cyst.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978 and October 1978 to October 1982.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of July 2001.  This matter was 
originally on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Lincoln, Nebraska.


FINDING OF FACT

The veteran entered service with a history of right ankle 
cyst removal; residuals of a right ankle cyst underwent no 
increase in severity during service as the competent medical 
evidence shows no change in the disorder prior to, during, 
and subsequent to service.  


CONCLUSION OF LAW

Residuals of a right ankle cyst were not aggravated during 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's July 2001 Remand, the RO afforded the 
veteran an appropriate VA examination and obtained a medical 
opinion on the etiology of the right ankle cyst in September 
2001.  In correspondence dated in January 2002, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits, what he could do to support his claim, and what 
information or evidence was needed from him.  The RO also 
asked the veteran to complete medical release forms for 
treatment provided by all health care providers.  Thereafter, 
the RO readjudicated the claim, continued the denial, and 
issued a Supplemental Statement of the Case (SSOC) in March 
2002.  By a letter dated in March 2002, the RO gave the 
veteran the opportunity to make any comment desired within 60 
days, concerning the SSOC.  Based on the foregoing actions, 
the RO complied with the Remand instructions.   Stegall v. 
West, 11 Vet. App. 268 (1998).

In so finding that the RO complied with the Remand 
instructions, the Board also finds that the requirements 
under the Veterans Claim Assistance Act of 2000 (VCAA) have 
been substantially met.  The VCAA redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  
The veteran was provided adequate notice as to the evidence 
needed to substantiate his claim and the reasons the claim 
was denied.  The RO mailed the veteran a copy of the 
September 1997 rating decision, July 1998 Statement of the 
Case, and March 2002 SSOC.  The March 2002 SSOC provided the 
veteran with notice of the laws and regulations of the VCAA.  
The RO has also made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
In addition to the report on the September 2001 VA 
examination, private treatment records, VA treatment records, 
and service medical records have been associated with the 
claims file.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Moreover, VA 
has fully discharged its duty to notify the veteran of the 
evidence necessary to substantiate the claim and of the 
responsibility of VA and the veteran for obtaining such 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Accordingly, the Board will proceed with appellate 
review.

A veteran is presumed to be in sound condition upon entry 
into service, except for any defects noted at the time of 
examination for entry into service.  38 U.S.C.A.      § 1111 
(West 2002); 38 C.F.R. § 3.304(b).  Service medical records 
show that prior to the veteran's entry into active service in 
September 1975, an October 1974 Report of Medical History 
noted that the veteran reported that he had a ganglion 
excised from his right foot.  The January 1975 Report of 
Medical History noted the same.  The May 1978 Report of 
Medical History further noted that the ganglion was removed 
when the veteran was sixteen years old and never recurred.  
The June 1982 Report of Medical History also noted the 
history of cyst removal.  No residuals of cyst removal were 
noted on any of the service examination reports. 

Service medical records as well as post-service VA treatment 
records and private treatment records do not document any 
recurrences of a right ankle cyst or any problems associated 
with residuals of the cyst.  According to the September 2001 
VA examination report, the veteran reported that he had a 
cyst on his right ankle removed by "Joint Services," and 
that he noticed no change in the lesion.  He reported that he 
did not associate any discomfort with the scar.  A physical 
examination revealed a scar that was fine, well healed, and 
without any sign of secondary change.  The examiner noted an 
impression of scar of the right ankle following cyst removal.  
The examiner maintained that the veteran had a clearly pre-
existing condition prior to "joint services."  The examiner 
opined that the condition had not in any way been affected 
during or after his time in the services.    

Aggravation of a preservice disability may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Residuals of a 
right ankle cyst underwent no increase in severity during 
service as the competent medical evidence shows no change in 
the disorder prior to, during, and subsequent to service.  
Accordingly, service connection is not warranted.  38 C.FR. 
§§ 3.303, 3.306.  As the preponderance of the evidence is 
against the veteran's claim, the "benefit of the doubt" 
rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002).   






ORDER

Service connection for residuals of a right ankle cyst is 
denied 



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

